 



Exhibit 10.4.1

                                           
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
  1. CONTRACT ID CODE       Page
 
                                    1 of 2
2. AMENDMENT/MODIFICATION NO.
 3. EFFECTIVE DATE   4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If
applicable)
     0005
            09/09/2005                
6. ISSUED BY
  CODE   00001       7. ADMINISTERED BY (If other than Item 6)       CODE    
FCC /Contracts and Purchasing Center                                    
445 12th St., SW,
                                       
Washington, DC 20554
                                         

                  8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State
and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.                  
Neustar, Inc.
              9B. DATED (SEE ITEM 11)                  
 
               
46000 Center Oak Plaza
Sterling, VA 20166
        (X)     10A. MODIFICATION OF CONTRACT/ORDER
NO. CON03000016
 
             
 
               
 
        (X)     10B. DATED (SEE ITEM 13)              

CODE*
 
FACILITY CODE                           11. THIS ITEM ONLY APPLIES TO AMENDMENTS
OF SOLICITATIONS              

___ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ___ is extended, ___ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
        No Funding Information
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

           
CHECK ONE
         
 
    A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
    C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
    D.   OTHER (Specify type of modification and authority)
  ü  
        FAR 1.6, Authority of Contracting Officers” E. IMPORTANT: Contractor
  x   is not, ___ is required to sign this document and return ____ copies to
the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
THIS MODIFICATION EXTENDS THE PERIOD OF PERFORMANCE FOR OPTION 2 FROM AUGUST 19,
2005 THROUGH JULY 8, 2006.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

                            15A.   NAME AND TITLE OF SIGNER (Type or print)  
16A.   NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
              Wilma Mooney          
15B.
  CONTRACTOR/OFFEROR   15C. DATE SIGNED   16B.   United States of America   16C.
DATE SIGNED    
 
                       
 
          BY   /s/ Wilma Mooney   9/9/05    
 
                        (Signature of person authorized to sign)          
(Signature of Contracting Officer)          





--------------------------------------------------------------------------------



 



                          Line Item     Document Number     Title     Page  
Summary
    CON03000016/0005     NANP Administrator     2 of 2                        

                            Line Item       Delivery Date       Unit of        
Number   Description   (Start date to End date)   Quantity   Issue   Unit Price
  Total Cost  
 
                       
 
                       

          No Changed Line Item Fields

    Previous Total:   Modification Total:   Grand Total:  

 



--------------------------------------------------------------------------------



 



                                           
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
  1. CONTRACT ID CODE     Page
 
                                    1 of 2
2. AMENDMENT/MODIFICATION NO.
  3. EFFECTIVE DATE    4. REQUISITION/PURCHASE REQ. NO.   5. PROJECT NO. (If
applicable)
     0004
          07/08/2005              
6. ISSUED BY
  CODE   00001       7. ADMINISTERED BY (If other than Item 6)       CODE    
FCC /Contracts and Purchasing Center                                    
445 12th St., SW,
                                       
Washington, DC 20554
                                         

                  8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State
and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.                  
Neustar, Inc.
              9B. DATED (SEE ITEM 11)                  
 
               
46000 Center Oak Plaza
Sterling, VA 20166
        (X)     10A. MODIFICATION OF CONTRACT/ORDER
NO. CON03000016
 
             
 
               
 
        (X)     10B. DATED (SEE ITEM 13)              
CODE*
  FACILITY CODE                           11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS              

___ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ___ is extended, ___ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
        No Funding Information
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

           
CHECK ONE
         
 
    A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
    C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
    D.   OTHER (Specify type of modification and authority)
  ü  
        FAR 1.6, Authority of Contracting Officers” E. IMPORTANT: Contractor ___
is not,   x   is required to sign this document and return 2 copies to the
issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The above numbered contract is hereby modified to excercise option year two for
a period of six weeks through August 19, 2005.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

                            15A.   NAME AND TITLE OF SIGNER (Type or print)  
16A.   NAME AND TITLE OF CONTRACTING OFFICER (Type or print)    
 
              Mark Oakey          
15B.
  CONTRACTOR/OFFEROR   15C. DATE SIGNED   16B.   United States of America   16C.
DATE SIGNED    
 
                       
 
          BY       07/08/2005    
 
                       
 
(Signature of person authorized to sign)           (Signature of Contracting
Officer)          





--------------------------------------------------------------------------------



 



                          Line Item     Document Number     Title     Page  
Summary
    CON03000016/0004     NANP Administrator     2 of 2                        

                            Line Item       Delivery Date       Unit of        
Number   Description   (Start date to End date)   Quantity   Issue   Unit Price
  Total Cost  
 
                       
 
                       

          No Changed Line Item Fields

    Previous Total:   Modification Total:   Grand Total:  

 